Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-9, and 13 are pending. 

Claims 7-9 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1, 5-6 and 13, drawn to a hapten conjugate, are being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2021 was filed after the mailing date of the Non-Final Office on June 17, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Objection and Rejection Withdrawn
The objection to the specification is withdrawn in view of the amendment filed December 3, 2021. 

The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn as the claim has been canceled.

The rejection of claims 1-2, 5, 6 and 10 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20030170728 (of record, McConnell hereafter, published September 11, 2003 or US Pat No. 

Applicant’s arguments see p. 8-9, filed December 3, 2021, with respect to McConnell and Kalnik have been fully considered and are persuasive.  The rejection of claims 1, 3, 12, 13 and 14 under 35 U.S.C. 103 as being unpatentable over US20030170728 (of record, McConnell hereafter, published September 11, 2003, which is now US Pat No. 7,109,310, of record; PTO 892) in view of US20110182918 (Kalnik hereafter, published July 28, 2011; PTO 892) has been withdrawn.  

	The rejection of claim 4  under 35 U.S.C. 103 as being unpatentable over US20030170728 (of record, McConnell hereafter, published September 11, 2003, which is now US Pat No. 7,109,310, of record; PTO 892) in view of US20110182918 (Kalnik hereafter, published July 28, 2011; PTO 892) as applied to claims 1, 3, 12, 13 and 14 and further in view of US20140377779 (Yong hereafter, published Dec 25, 2014; PTO 892) is withdrawn as the claim has been canceled.  

Rejoinder
Claims 1, 5-6 and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-9, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all process claims (Group III) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined with the elected hapten conjugate (Group II), the restriction requirement between Groups III and II as set forth in the Office action mailed on May 27, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable because the prior art neither teaches nor suggests the particular fentanyl haptens conjugated to tetanus toxoid at the R1 position of the haptens that form amide bond with tetanus toxoid, a vaccine comprising said conjugate to elicit IgG antibody response to fentanyl class drug in patient and method of minimizing concentration of fentanyl class of drug in a patient, reducing fentanyl class of drug addiction and overdose by administering to the patient effective dose of said vaccine. 

Conclusion
Claims 1, 5-9, and 13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644